Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 29, 2018

                                      No. 04-18-00411-CV

REPSOL OIL AND GAS USA, LLC as successor of Talisman Energy USA Inc, Statoil Texas
        Onshore Properties, LLC, and Statoil Pipelines, LLC, and OGE, LLC,
                                    Appellants

                                                v.

 MATRIX PETROLEUM, LLC, Matrix Petroleum Holdings LLC, JAR Resources Holdings,
                    L.P., and TMRX Petroleum, LLC,
                               Appellees

                 From the 218th Judicial District Court, La Salle County, Texas
                              Trial Court No. 14-08-00158-CVL
                          Honorable Russell Wilson, Judge Presiding


                                         ORDER
        The court reporter’s second request for additional time to file the reporter’s record is
granted. We order the court reporter, Leticia Escamilla, to file the reporter’s record by November
26, 2018. Ms. Escamilla is advised that no further extensions of time will be granted absent a
timely motion that (1) demonstrates extraordinary circumstances justifying further delay, (2)
advises the court of the efforts expended in preparing the reporter’s record, and (3) provides the
court reasonable assurance that the reporter’s record will be completed and filed by the requested
extended deadline. The court does not generally consider a heavy work schedule to be an
extraordinary circumstance.

                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of October, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court